Exhibit 10.5

FOURTH AMENDMENT TO

AGREEMENT OF SALE AND PURCHASE

This Fourth Amendment to Agreement of Sale and Purchase (the “Amendment”) is
entered into as of the 15th day of May, 2013, by and between JEFFERSON EQUITY
PARTNERS, LLC, a Tennessee limited liability company (“JEP”), OAK HILL PARTNERS,
LLC, a Tennessee limited liability company (“OHP”), KNOXVILLE EQUITY PARTNERS,
LLC, a Tennessee limited liability company (“KEP”), and EMORY DEVELOPMENT
PARTNERS, LLC, a Tennessee limited liability company, (“EDP”; JEP, OHP, KEP and
EDP being each referred to as a “Seller” and collectively as the “Sellers”), and
CHP PARTNERS, LP a Delaware limited partnership (“Purchaser”). Sellers and
Purchaser are sometimes collectively referred to herein as the “Parties”.

WITNESSETH:

WHEREAS, Purchaser and Sellers are parties to that certain Agreement of Sale and
Purchase having an Effective Date of April 3, 2013 (as amended by that certain
First Amendment to Agreement of Sale and Purchase dated as of April 30, 2013,
and as further amended by that certain Second Amendment to Agreement of Sale and
Purchase dated May 10, 2013, and as further amended by that certain Third
Amendment of Sale and Purchase dated May 13, 2013, the “Agreement”) wherein
Sellers agreed to sell to Purchaser, and Purchaser agreed to purchase from
Sellers, the Portfolio (as such term is defined in the Agreement); and

WHEREAS, the Parties have agreed to amend the Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Amendment and Restatement of Section 7.1(f). Section 7.1(f) of the Agreement
is amended and restated in its entirety as follows:

“(f) Sellers shall have caused to be delivered to Purchaser at least ten
(10) Business Days prior to the Closing Date guaranties of the Base Leases
substantially in the form attached hereto as Exhibit K (the “Lease
Guaranties”).”

2. Addition of Exhibit K. Exhibit K attached hereto is added to the Agreement as
Exhibit K thereto.

3. Addition of Section 7.1(n). The following is inserted as Section 7.1(n) of
the Agreement:

“(n) Sellers shall have caused to be delivered to Purchaser at or prior to the
Closing the Amendment to the OHP Air Rights Lease contemplated by Purchaser’s
title objection letter dated as of May 9, 2013 and the consent and estoppel
related to that certain Parking Space License Agreement dated as of March 27,
2003 in the form attached hereto as Exhibit L.”



--------------------------------------------------------------------------------

4. Addition of Exhibit L. Exhibit L attached hereto is added to the Agreement as
Exhibit L thereto.

5. Addition of Section 7.1(o). The following is inserted as Section 7.1(o) of
the Agreement:

“(o) Sellers shall have caused those certain financing statements filed with the
Tennessee Secretary of State as instruments 209033507, 208055384, 208007665 and
208007666, together will all amendments and extensions thereto and all
counterparts thereof of record in the land records or other public records, to
be terminated of record.”

6. Repair of EIFS Issue. Seller shall cause the work more particularly described
on that certain Estimate attached hereto as Schedule 5 to be completed to the
reasonable satisfaction of Purchaser prior to Closing.

7. Management Agreement. The Management Agreement attached hereto as Exhibit G
is hereby inserted into the Agreement as Exhibit G.

8. Amendment and Restatement of Section 7.2. Section 7.2 of the Agreement is
amended and restated in its entirety as follows:

“7.2 Failure of Conditions to Purchaser’s Obligations. Subject to the provisions
set forth in Section 7.1, in the event any one or more of the conditions to
Purchaser’s obligations are not satisfied in whole or in part prior to the
Closing, and provided such event is not waived by Purchaser as contemplated by
this Agreement, Purchaser shall give Seller notice of failure. Seller shall have
a period of ten (10) days in which to cause such failure to be cured. If Seller
is not able to cure such failure within such ten (10) day period, then
Purchaser, at Purchaser’s option, shall be entitled to: (a) terminate this
Agreement by giving immediate written notice thereof to Sellers on or prior to
the Closing Date, upon which Purchaser shall receive a prompt refund of the
Earnest Money, and, if the closing condition that is not satisfied is a closing
condition set forth in Section 7.1(a), Section 7.1 (b), Section 7.1 (c), 7.1(h),
7.1(o), or if the closing condition that is not satisfied is the closing
condition set forth in Section 7(g) and the satisfaction of such closing
condition in Section 7(g) was within the discretion or control of any Seller, or
if the closing condition that is not satisfied is the closing condition set
forth in Section 7.1(n) and Seller did not exercise good faith efforts to
cooperate with Purchaser in obtaining the amendment and consent and parking
estoppel contemplated by Section 7.1(n), Sellers shall reimburse Purchaser for
all reasonable out-of-pocket expenses incurred by Purchaser in connection with
the Transaction, not to exceed Four Hundred Thousand and No/100 Dollars
($400,000.00) in the aggregate, and thereafter the Parties shall have no further
obligations or liabilities hereunder other than those that expressly survive
termination of this Agreement, or (b) waive the unsatisfied conditions and
proceed to Closing without any reduction in the Purchase Price or other remedy.”

9. Ratification. All of the terms, covenants, conditions, representations and
warranties set forth in the Agreement shall continue in full force and effect
and are hereby ratified and affirmed.



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed in two or more counterparts,
either electronically or manually, and manually-executed counterparts may be
delivered in faxed or scanned electronic form, each of which (whether originally
executed or such a faxed or scanned electronic document) shall be deemed an
original, and all of which together shall constitute one and the same
instrument. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties.

[INTENTIONALLY BLANK; SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have executed this Fourth Amendment
effective as of the day and year written above.

 

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By: CHP GP, LLC, a
Delaware limited liability company., its general partner By: CNL Healthcare
Properties, Inc., a Maryland corporation, its sole member   By:  

/s/ Tracey B. Bracco

  Name:  

Tracey B. Bracco

  Title:  

Vice President

  Date:  

 



--------------------------------------------------------------------------------

  SELLERS: JEFFERSON EQUITY PARTNERS, LLC, a Tennessee limited liability
company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

5-15-13

KNOXVILLE EQUITY PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

5-15-13

EMORY DEVELOPMENT PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

5-15-13

OAK HILL PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

5-15-13



--------------------------------------------------------------------------------

Exhibit K

Form of Lease Guaranty

[Intentionally Omitted]

Exhibit L

Form Parking Estoppel

[Intentionally Omitted]

Exhibit G

Form of Management Agreement

[Intentionally Omitted]